Citation Nr: 0500357	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fractured ramus and mandible with temporomandibular 
joint disease (TMJ), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for damage, fifth 
cranial nerve, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for deviated nasal 
septum, nasal polyps, currently evaluated as 0 percent 
disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches. 

5.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for degenerative disc 
disease, cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September to October 
1957, October 1959 to October 1962, and from December 1962 to 
January 1986.  

The issues of entitlement to increased evaluation for 
residuals of a fractured ramus and mandible with TMJ, and 
damage, fifth cranial nerve, come before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
veteran testified before a Decision Review Officer (DRO) at 
the RO in August 1998.  The Board remanded the case to the RO 
in September 2000 for further development.  

In a September 2000 decision, the Board also denied the 
veteran's claim for service connection for a left knee 
disorder, denied the request to reopen the claim of service 
connection for a gastrointestinal disorder, and denied 
entitlement to increased evaluation for sinusitis, residuals 
of a fractured tibia and fibula, and hypertension.  These 
decisions are final and are no longer on appeal.  

The issues of entitlement to an increased evaluation for 
deviated nasal septum, postoperative, nasal polyps, service 
connection claim for degenerative disc disease, cervical 
spine, and whether there is new and material evidence to 
reopen the veteran's service connection claims for headaches 
and left knee disorder come before the Board on appeal from 
an April 2002 rating decision of the RO.  The veteran 
testified before a Decision Review Officer at the RO in March 
2003 and before the undersigned Judge in a hearing at the RO 
in April 2004.  

As for the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for left knee, the Board notes that in a September 
2003 rating decision, the RO granted the service connection 
claim for left knee and combined the rating with the 
veteran's service-connected fractured left tibia and fibula.  
This issue is therefore no longer in appellate status.

The claim for an increased rating for residuals of a 
fractured ramus and mandible with (TMJ) and damage, and the 
claim for an increased rating for damage of the fifth cranial 
nerve are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the March 2003 hearing before a DRO at the RO, the 
veteran indicated that he wished to withdraw his appeal on 
the issue of entitlement to increased evaluation for 
tinnitus.

2.  During the April 2004 hearing before the undersigned 
Judge at the RO, the veteran indicated that he wished to 
withdraw his appeal on the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for headaches.

3.  A chronic disability involving degenerative disc disease, 
cervical spine (cervical spine disorder), was not manifested 
during the veteran's active duty service or within the first 
year after service.

4.  Cervical spine disorder is not shown during active 
service or until many years after separation, and there is no 
competent evidence relating a cervical spine disorder to any 
incident or event of active service.

5.  The veteran's service-connected deviated nasal septum, 
postoperative nasal polyps, are manifested by crusting, 60 to 
70 percent obstruction of the nasal right nasal passage and 
the left naris is patent; however, there are no clinical 
findings of 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an increased 
evaluation for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2004).

2.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for headaches.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2004).

3.  Degenerative disc disease, cervical spine, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

4.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected deviated nasal septum, 
postoperative nasal polyps, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.31, 4.97, Diagnostic Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claims in a January 2002 
letter, prior to the initial unfavorable agency decision in 
April 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, the January 2003 statement of the case 
(SOC) and September 2003 supplemental statement of the case 
(SSOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter, the SOC and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for a cervical 
spine disorder.  In support of his claim, the veteran 
provided copies of medical evidence demonstrating that he is 
currently receiving treatment for a cervical spine disorder.  
Specifically, he is diagnosed as having degenerative joint 
disease of the cervical spine.  He has asserted that he 
injured his neck or cervical spine in service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran testified at the hearing before the undersigned 
Judge that he essentially believes that his current cervical 
spine disorder occurred at the same time he injured his jaw 
in service.  The veteran is service-connected for a fracture 
of the ramus and mandible, bilaterally, with bilateral TMJ, 
as well as damage to the fifth cranial nerve as a result of 
injuries from a motor vehicle accident in service.  However, 
service medical records fail to show contemporaneous medical 
records reflecting complaints of or treatment for neck or 
cervical spine problems related to the motor vehicle accident 
or otherwise in service.  Even assuming that the veteran did 
injure his neck in service, this problem was not chronic in 
nature.  Examination report in December 1983 and retirement 
examination report dated in December 1985 reflected no 
clinical findings of neck or cervical spine problems at that 
time.  Therefore, even if the veteran injured his cervical 
spine or neck in service, it appears that this injury was 
acute in nature and resolved without resulting in a chronic 
disability prior to the time of the veteran's discharge from 
service.  

The Board recognizes the veteran's statements and testimony 
that he had cervical spine problems since service.  However, 
the record shows that within one year following service, the 
veteran applied for compensation for 13 separate disorders, 
including left leg and lower back disorders, but there was no 
claim for neck or cervical spine disorder at that time.  In 
addition, the April 1986 VA orthopedic and neurological 
examination report did not make any clinical findings showing 
neck or cervical spine problems.  In fact, the earliest 
medical evidence of record showing complaints, findings, or 
diagnosis of a neck or cervical back problem is in 1991, 
approximately five years following service.   

Medical treatment records in 1991 and thereafter show a 
diagnosis of degenerative joint disease of the cervical 
spine.  VA medical record dated in June 1994 notes a 
diagnosis of degenerative joint disease of the cervical 
spine.  CT scan dated in August 1994 shows foraminal 
narrowing in the left neuroformain at C4-5, C5-6, and C6-7 
secondary to a combination of lateral vertebral body 
osteophyte formation and some sclerosis of the posterior 
elements.  X-ray report from Sierra Medical Center dated in 
October 1995 shows a diagnosis of cervical spondylosis.   

The post-service evidence does not show diagnosis of 
arthritis or degenerative disc disease of the neck during the 
first year following discharge from service.  Therefore, a 
presumption in favor of service connection for chronic 
disease of arthritis is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, there is no medical evidence of a nexus between the 
veteran's cervical spine disorder and active service.  While 
the medical records clearly show that the veteran has a 
current chronic cervical spine disorder with degenerative 
disc disease, there is no medical evidence relating the 
disorder to the veteran's active service.  Thus, the only 
evidence that there is a relationship between the veteran's 
current cervical spine disorder and service is the veteran's 
own assertion.  However, there is no evidence of record that 
the veteran has specialized medical knowledge, thus he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 
at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. at 494.  
Therefore, the veteran's bare assertions without the 
supporting medical opinions are not sufficient to show 
entitlement to service connection for a cervical spine 
disorder.  As noted above, there is no corroborating evidence 
supporting his statements of cervical spine disorder and in 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's cervical 
spine disorder began in service or is otherwise related to 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Thus, the veteran's service connection 
claim for cervical spine disorder is denied.  

II.  Increased Rating Claim

Service medical records show that the veteran had nasal 
polyps in October 1968.  He underwent numerous surgeries for 
removal of nasal polyps in service and a nasal and ethmoid 
polypectomy with internasal ethmoidectomy in August 1979.  In 
October 1986, the RO granted service connection for deviated 
nasal septum with postoperative nasal polyps, and awarded a 
noncompensable rating.  The current appeal is from an 
application for increased rating received in February 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A.         § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO rated the veteran's service-connected deviated nasal 
septum with postoperative nasal polyps under the provisions 
of Diagnostic Code 6502.  Under Diagnostic Code 6502, a 10 
percent evaluation is warranted for deviation of nasal septum 
due to trauma with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502.

The veteran's essential argument is that his service-
connected deviated nasal septum with postoperative nasal 
polyps are worse and merit an increased evaluation.  In his 
testimony to the undersigned Judge in April 2004, the veteran 
contended that he had more than 50 percent blockage on both 
nasal passages.  

VA examination report dated in February 2002 showed that the 
veteran complained of interference with breathing through his 
nose and is more of a mouth breather since his motor vehicle 
accident in service.  As a result, his mouth stays dry and he 
is chronically drinking fluids such as water, coke, tea or 
something to "wet the whistle".  He complained of chronic 
drainage from his nose if he does not take his sinus 
medications, which includes nasal sprays four times a day and 
pills taken on a daily basis.  The veteran described the 
drainage as clear to yellow and that it crusts in his nose, 
which contributes to blocking of his nasal passages.  He 
complained of having to frequently pick the crusting out of 
his nose in order to clear his passages.  

Examination revealed patent nares, however, the veteran has 
septal deviation towards the right.  The obstruction created 
is approximately leaving a passage of 65-70% obstruction on 
the right.  The left naris is patent.  The turbinates cannot 
be visualized on the right.  There is minimal erythema of the 
turbinates on the left.  There is minimal clear discharge 
coming from the veteran's nose.  There is small crusting 
noted of this nasal discharge, which is light yellow in the 
left naris.  

VA examination report dated in April 2003 demonstrated that 
the veteran's nasal septum is deviated to the right producing 
10 percent obstruction.  There was no bleeding or abnormality 
otherwise.  Pertinent medical evidence did not reveal any 
more nasal blockage than what was found on examination in 
February 2002. 

The objective medical evidence summarized above supported the 
veteran's subjective complaints of nasal blockage for both 
sides.  However, clinical findings do not demonstrate 
findings of nasal blockage to warrant a 10 percent evaluation 
or higher under Diagnostic Code 6502.  38 C.F.R. § 4.97.  
Both VA examinations were based upon a review of the record 
and examination of the veteran.  As such, they are both 
probative evidence in this case.  The Board acknowledges the 
veteran's subjective complaints, but there is no evidence of 
50 percent blockage on both sides or complete blockage of one 
side to warrant a 10 percent evaluation at this time.  The 
Board further notes that the veteran testified in April 2004 
that his condition did not worsen since the most recent VA 
examination in April 2003.  

As for other diagnostic codes, the Board notes that clinical 
findings were negative for loss of part of one ala, or other 
obvious disfigurement to the nose.  Therefore, evaluation of 
the disorder under Diagnostic Code 6504, 38 C.F.R. § 4.97 
does not apply.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has noted a history of 
surgeries involving his nasal disorder, however, he has not 
alleged that this disorder is currently interfering with 
employment or necessitating frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For the reasons set forth above, the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected deviated nasal septum with postoperative 
nasal polyps.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

III. Dismissal of Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

During his testimony at a hearing before the DRO at the RO in 
March 2003, the veteran indicated that he wished to withdraw 
his Board appeal as to the issue of entitlement to increased 
evaluation for tinnitus.  In addition, during his testimony 
at a hearing before the undersigned Acting Veterans Law Judge 
at the RO in April 2004, the veteran indicated that he wished 
to withdraw his Board appeal as to the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for headaches.  
Accordingly, these issues are no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.


ORDER

Service connection for cervical spine disorder is denied.  

An increased (compensable) rating for deviated nasal septum 
with postoperative nasal polyps is denied.  

The appeal as to the issue of entitlement to an increased 
evaluation for tinnitus is dismissed.

The appeal as to the issue of whether there is new and 
material evidence to reopen the service connection claim for 
headaches is dismissed.  


REMAND

As for the increased evaluation claims involving residuals of 
a fractured ramus and mandible with TMJ and damage, fifth 
cranial nerve, the veteran testified to the undersigned Judge 
in April 2004 that both disorder have worsened since the most 
recent VA examinations in March 2003.  While a new 
examination is not required simply because of the time has 
passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Although the Board 
regrets further delay in appellate review, the Board believes 
new examinations are required.  

In addition, the Board's September 2000 remand requested, 
among other things, that the RO readjudicate both claims and 
provide the veteran with a supplemental statement of the 
case.  However, the record does not include a supplemental 
statement of the case for the issue of increased evaluation 
for damage, fifth cranial nerve.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Send a VCAA notice letter which is 
consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice letter must inform the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio, supra;Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must 
be incorporated into the claims file.

2.  The veteran should be scheduled for 
the appropriate VA examination(s) in 
order to determine the nature and 
severity of the residuals of his 
fractured ramus, TMJ, and fifth cranial 
nerve damage.  All indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values, expressed in degrees, as 
appropriate.

The examiner(s) should specify the range 
of motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  The examiner(s) 
should also indicate whether there has 
been loss of whole or part of the ramus, 
or whether there is any nonunion or 
malunion of the mandible.  Loss of 
masticatory function should also be 
addressed.

Further, the examiner is requested to 
determine whether there has been any 
paralysis (complete or incomplete) of the 
fifth cranial nerve and the relative 
degree of sensory manifestation or motor 
loss.  Any other manifestation of the 
fifth cranial nerve damage should be 
specifically reported.  The claims file 
should be made available to the 
examiner(s) for review.

The claims folder should be made 
available to and reviewed by the 
examiner(s) in connection with the 
examination(s).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence 
and re-adjudicate the veteran's claims.  
Thereafter, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations since the last 
SSOC.  In this regard, the last SSOC 
pertaining to the claim for an increased 
rating for damage of the fifth cranial 
nerve was in December 1999.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


